

FORM OF SUBSCRIPTION AGREEMENT


Cytomedix, Inc.
209 Perry Parkway, Suite 7
Gaithersburg, MD 20877
Fax: (240) 499-2690


Ladies and Gentlemen:
 
1.           Subscription.  I (sometimes referred to herein as the “Investor”)
hereby subscribe for and agree to purchase shares of common stock (the “Shares”)
of Cytomedix, Inc., a Delaware corporation (the "Company”), in the amount set
forth on the signature page hereto on the terms and conditions described herein
(the “Subscription Agreement”).
 
2.           Disclosure.  Because this offering is limited to accredited
investors as defined in Section 2(15) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 501 promulgated thereunder, in reliance upon
the exemption contained in Section 4(2) of the Securities Act and applicable
state securities laws, the Shares are being sold without registration under the
Securities Act. I acknowledge that I have reviewed and understand the Company’s
Form 10-K for the year ended December 31, 2010 and all filings made by the
Company since December 31, 2010 pursuant to Section 13 of the Securities
Exchange Act of 1934 (collectively, the “SEC Documents”) and that I have
received all information and materials regarding the Company that I have
requested.
 
3.           Investor Representations and Warranties.  I acknowledge, represent
and warrant to, and agree with, the Company as follows:
 
(a)           I have been urged to seek independent advice from my professional
advisors relating to the suitability of an investment in the Company in view of
my overall financial needs and with respect to the legal and tax implications of
such investment.
 
(b)           I am purchasing the Shares for my own account for investment
purposes and not with a view to or for sale in connection with the distribution
of the Shares, nor with any present intention of selling or otherwise disposing
of all or any part of the foregoing securities. I agree that I must bear the
entire economic risk of my investment for an indefinite period of time because,
among other reasons, the Shares have not been registered under the Securities
Act or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under applicable securities laws of
certain states or an exemption from such registration is
available.  Furthermore, I hereby acknowledge and agree that I will not sell,
pledge, encumber, give or otherwise voluntarily dispose of, either publicly or
privately, the Shares.  I hereby authorize the Company to place a legend
denoting the restrictions on the Shares that may be issued to me.

 
1

--------------------------------------------------------------------------------

 
 
(c)           I fully understand that the Shares are a speculative investment
which involves a high degree of risk of the loss of my entire investment. I
fully understand the nature of the risks involved in purchasing the Shares and I
am qualified by my knowledge and experience to evaluate investments of this
type. I have carefully considered the potential risks relating to the Company
and purchase of its securities and have, in particular, reviewed each of the
risks set forth in the SEC Documents.  Both my advisors and I have had the
opportunity to ask questions of and receive answers from representatives of the
Company or persons acting on its behalf concerning the Company and the terms and
conditions of a proposed investment in the Company and my advisors and I have
also had the opportunity to obtain additional information necessary to verify
the accuracy of information furnished about the Company.  Accordingly, I have
independently evaluated the risks of purchasing the Shares.
 
(d)           I believe that the investment in the Shares is suitable for me
based upon my investment objectives and financial needs, and I have adequate
means for providing for my current financial needs and contingencies and have no
need for liquidity with respect to my investment in the Company.
 
(e)           I have such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and have obtained, in my judgment, sufficient information from the
Company to evaluate the merits and risks of an investment in the Company. I have
not utilized any person as my purchaser representative as defined in Regulation
D under the Securities Act in connection with evaluating such merits and risks.
 
(f)            I have relied solely upon my own investigation in making a
decision to invest in the Company.
 
(g)           I have received no representation or warranty from the Company or
any of its officers, directors, employees or agents in respect of my investment
in the Company and in making my investment in the Shares I have not relied upon
any information (written or otherwise) from them relating to this offering other
than as set forth in the SEC Documents.
 
(h)           I am not participating in the offer as a result of or subsequent
to: (i) any advertisement, article, notice or other communication published in
any newspaper, magazine or similar media or broadcast over television or radio
or (ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
 
(i)            I am an “accredited investor” as that term is defined in Rule 501
of Regulation D of the Securities Act. One or more of the categories set forth
in Exhibit 1 hereto correctly and in all respects describes me, and I have so
indicated by signing on the blank line or lines following a category on each
such Exhibit which so describes it.
 
(j)            I understand that (i) the Shares have not been registered under
the Securities Act, or the securities laws of certain states in reliance on
specific exemptions from registration, (ii) no securities administrator of any
state or the federal government has recommended or endorsed this offering or
made any finding or determination relating to the fairness of an investment in
the Company and (iii) the Company is relying on my representations and
agreements for the purpose of determining whether this transaction meets the
requirements of the exemptions afforded by the Securities Act and certain state
securities laws.

 
2

--------------------------------------------------------------------------------

 
 
(k)           I understand that since neither the offer nor sale of the Shares
has been registered under the Securities Act or the securities laws of any
state, the Shares may not be sold, assigned, pledged or otherwise disposed of
unless they are so registered or an exemption from such registration is
available.
 
(l)            If the Investor is a corporation, company, trust, employee
benefit plan, individual retirement account, Keogh Plan, or other tax-exempt
entity, it is authorized and qualified to become an Investor in the Company and
the person signing this Subscription Agreement on behalf of such entity has been
duly authorized by such entity to do so.
 
(m)           I hereby acknowledge and am aware that except for any rescission
rights that may be provided under applicable laws, I am not entitled to cancel,
terminate or revoke this subscription and any agreements made in connection
herewith shall survive my death or disability.
 
4.           Indemnification.  I hereby agree to indemnify and hold harmless the
Company and its officers, directors, shareholders, employees, agents, and
counsel against any and all losses, claims, demands, liabilities, and expenses
(including reasonable legal or other expenses, including reasonable attorneys'
fees) incurred by each such person in connection with defending or investigating
any such claims or liabilities, whether or not resulting in any liability to
such person, to which any such indemnified party may become subject under the
Securities Act, under any other statute, at common law or otherwise, insofar as
such losses, claims, demands, liabilities and expenses (a) arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
made by me and contained in this Subscription Agreement (including Exhibit 1),
or (b) arise out of or are based upon any breach by me of any representation,
warranty, or agreement made by me contained herein or therein.
 
5.           Severability.  In the event any parts of this Subscription
Agreement are found to be void, the remaining provisions of this Subscription
Agreement shall nevertheless be binding with the same effect as though the void
parts were deleted.
 
6.           Choice of Law.  This Subscription Agreement shall be governed by
the laws of the State of Delaware as applied to contracts entered into and to be
performed entirely within the State of Delaware.
 
7.           Counterparts.  This Subscription Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Subscription Agreement may be by actual or facsimile signature.
 
8.           Benefit.  This Subscription Agreement shall be binding upon and
inure to the benefit of the parties hereto.
 
9.           Notices and Addresses.  Any party may send any notice, request,
demand, claim or other communication hereunder to the undersigned at the address
set forth on the signature page of this Agreement or to the Company at the
address set forth above using any means (including personal delivery, expedited
courier, messenger service, fax, ordinary mail or electronic mail), but no such
notice, request, demand, claim or other communication will be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other parties written notice in the manner herein set forth.

 
3

--------------------------------------------------------------------------------

 
 
10.           Entire Agreement.  This Subscription Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior oral and written agreements between the parties hereto
with respect to the subject matter hereof. This Subscription Agreement may not
be changed, waived, discharged, or terminated orally but, rather, only by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver, discharge or termination is sought.
 
11.           Section Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part, any of the terms or
provisions of this Subscription Agreement.
 
12.           Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements contained herein shall survive the
delivery of, and the payment for, the Shares.


RESIDENTS OF ALL STATES: THE SHARES OFFERED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE
SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT
TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME. THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
SUBSCRIPTION AGREEMENT.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 
4

--------------------------------------------------------------------------------

 
 
Number of Shares Being Purchased at $0.33 per share: ______________________


Manner in Which Title is to be Held. (check one)


___ Individual Ownership
___ Community Property
___ Joint Tenant with Right of Survivorship (both parties must sign)
___ Partnership
___ Tenants in common (both parties must sign)
___ Corporation or Limited Liability Company
___ Trust
___ IRA or Keough
___ Other (please indicate)



   
Dated:
 



INDIVIDUAL INVESTORS
 
ENTITY INVESTORS
             
Name of entity, if any
 
Signature (Individual)
     

 

   
By:
       
*Signature
   
Its
 
Signature (Joint)
   
Title
(all record holders must sign)
     




     
Name(s) Typed or Printed
 
Name Typed or Printed



Address to Which Correspondence
 
Address to Which Correspondence
Should be Directed
 
Should be Directed
           
City, State and Zip Code
 
City, State and Zip Code
     
Tax Identification or
 
Tax Identification or
Social Security Number
 
Social Security Number



 
*
If the Shares are being subscribed for by any entity, the Certificate of
Signatory on the next page must also be completed



The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms.
 

 
Cytomedix, Inc.
     
Dated:
  
  
By:
     
_________, _________

 
 
5

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY


(To be completed if Shares are being subscribed for by an entity)


I, ____________________________________, the ______________________________
(name of signatory)                                                   (title)


of______________________________
"Entity"),                                                  a
_________________________________________
(name of entity)
_________________________________________
(type of entity)


hereby certify that I am empowered and duly authorized by the Entity to execute
the Subscription Agreement and to purchase the Shares, and certify further that
the Subscription Agreement has been duly and validly executed on behalf of the
Entity and constitutes a legal and binding obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this                  day
of                                , 2011.



     
(Signature)


 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
The Investor hereby represents and warrants, pursuant to the attached
Subscription Agreement, that he, she or it is correctly and in all respects
described by the category or categories set forth below directly under which the
Investor has signed his, her or its name.


[SIGN BELOW THE CATEGORY OR CATEGORIES WHICH DESCRIBES YOU]


1.           The Investor is a natural person whose net worth, either
individually or jointly with such person’s spouse, at the time of purchase,
exceeds $1,000,000 (excluding the value of the Investor’s home).


____________________________


2.           The Investor is a natural person who had individual income in
excess of $200,000, or joint income with that person’s spouse in excess of
$300,000, in the last two calendar years, and reasonably expects to reach the
same income level this year.
 
____________________________


3.           The Investor is a corporation, Company or organization described in
Section 501(c)(3) of the Internal Revenue Code, or Massachusetts or similar
business trust, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.


____________________________


4.           The Investor is an entity in which all of the equity owners are
accredited investors and described in one or more of the categories set forth in
paragraphs 1 through 3 above.


____________________________

 
7

--------------------------------------------------------------------------------

 